        Case 1:19-cv-00703-WJ-JFR Document 74 Filed 10/04/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 DINÉ CITIZENS AGAINST RUINING
 OUR ENVIRONMENT, et al.,

         Plaintiffs,
                                                            Case No. 1:19-cv-00703-WJ-JFR
         v.

 DAVID LONGLY BERNHARDT,
 in his official capacity as Secretary of
 the United States Department of the
 Interior, et al.,

         Federal Defendants.



       FEDERAL DEFENDANTS’ RESPONSE TO PLAINTIFFS’ AUGUST 1, 2019
           “PETITION FOR REVIEW OF AGENCY ACTION” [ECF NO. 1]

       Federal Defendants hereby respond to Plaintiffs’ August 1, 2019 “Petition for Review of

Agency Action,” ECF No.1 (hereinafter “Petition”), as follows:

1.     Plaintiffs’ Petition alleges that the United States Bureau of Land Management (“BLM”)

(through its Officers, the named Federal Defendants) has violated various provisions of the

National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321-4370m-12, in approving

applications for permit to drill (“APDs”) into the Mancos Shale/Gallup formations (“Mancos

Shale”), ECF No. 1 ¶ 1.

2.     Because NEPA does not provide for private rights of action against Federal Defendants,

the claims presented in Plaintiffs’ Petition are cognizable, if at all, only pursuant to the judicial

review provisions of the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706. See, e.g.,

Wyoming v. U.S. Dep’t of Agriculture, 661 F.3d 1209, 1226 (10th Cir. 2011) (stating that

because NEPA does not provide a private right of action, the court reviews the agency’s decision
        Case 1:19-cv-00703-WJ-JFR Document 74 Filed 10/04/19 Page 2 of 5



as final agency action under the APA); Jarita Mesa Livestock Grazing Ass’n v. U.S. Forest Serv.,

58 F. Supp. 3d 1191, 1221 (D.N.M. 2014) (“The APA describes the exclusive mechanism—

unless another mechanism is specifically provided by statute—by which the federal district

courts may review the actions of federal administrative agencies.”); Conservation Cong. v. U.S.

Forest Serv., 235 F. Supp. 3d 1189, 1199 (E.D. Cal. 2017) (“Because Plaintiff’s claims arise

under Acts [including NEPA] that do not provide a separate standard for review, the claims are

reviewed under the standards of the APA.”), aff’d, 775 F. App’x 298 (9th Cir. 2019). Plaintiffs’

Petition at least tacitly recognizes this restriction on judicial review of their claims. See, e.g.,

ECF No. 1 ¶¶ 1, 5, 8, 11, 33-34, 95.

3.      In Olenhouse v. Commodity Credit Corp., the Tenth Circuit held that challenges to

federal agency actions pursuant to the judicial review provisions of the APA are not subject to

the use of normal civil trial procedures:

         A district court is not exclusively a trial court. In addition to its nisi prius
         functions, it must sometimes act as an appellate court. Reviews of agency action
         in the district courts must be processed as appeals. In such circumstances the
         district court should govern itself by referring to the Federal Rules of Appellate
         Procedure.

42 F.3d 1560, 1580 (10th Cir. 1994). See also Forest Guardians v. U.S. Fish & Wildlife Serv.,

No. CV 06-231 WJ/KBM, 2008 WL 11399512, at *2 (D.N.M. May 14, 2008); WildEarth

Guardians v. Salazar, No. 10-CV-0002-WPJ/SMV, 2014 WL 10209231, at *1 n.1 (D.N.M. July

30, 2014).

4.      In Olenhouse, the Tenth Circuit stated that part of “the illicit procedure [the district court]

employed to determine the issues for review” was that the district court had “processed the

[plaintiffs’] appeal as a separate and independent action, initiated by a complaint and subjected

to discovery and a ‘pretrial’ motions practice.” 42 F.3d at 1579. See also N. New Mexicans


                                                   2
        Case 1:19-cv-00703-WJ-JFR Document 74 Filed 10/04/19 Page 3 of 5



Protecting Land Water & Rights v. United States, No. CV 15-0559 JB/LF, 2015 WL 8329509, at

*12 (D.N.M. Dec. 4, 2015) (“Furthermore, in Olenhouse . . . , the Tenth Circuit states that a

district court’s job in APA cases is not to determine which facts are disputed—like it does in the

Complaint and Answer procedure, [but] is to act as an appellate court, and to determine whether

the agency considered the relevant information or made an arbitrary and capricious decision.”

(citing Olenhouse, 42 F.3d at 1579)).

5.     The law in the Tenth Circuit, as set forth in Olenhouse, is clear that a “Complaint” is an

improper vehicle for initiating claims challenging federal agency action in federal district court.

Therefore, Plaintiffs appropriately initiated this litigation though a “Petition for Review,” to

which no “Answer” is required under the Federal Rules of Civil Procedure, which are generally

inapplicable. See, e.g., Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692, 702 n.12

(10th Cir. 2010) (“Even though this action was originally filed in the form of a complaint, the

parties later agreed to proceed as if it properly had been filed as a petition for review of agency

action. On October 22, 2007, Forest Guardians filed an opening brief on the merits of its petition

for review, arguing that it was entitled to judgment on all of its claims.” (citing Olenhouse, 42

F.3d at 1579-80)); San Diego Cattlemen’s Cooperative Ass’n v. Vilsack, No. 1:14-cv-00818-

RB/WPL, 2015 WL 12866452, at *5 (D.N.M. Apr. 20, 2015) (denying motion for an order

requiring Federal Defendants to answer complaint in APA case).

6.     In accordance with Olenhouse, the Parties should work to agree on a schedule for

production of the Administrative Records for the Projects and briefing on the merits of Plaintiffs’

appeals from the challenged agency action for any claims remaining after any motions to dismiss

are resolved. See, e.g., WildEarth Guardians v. U.S. Forest Serv., 668 F. Supp. 2d 1314, 1323

(D.N.M. 2009) (noting that the case was resolved on the merits based on briefing that “is



                                                  3
        Case 1:19-cv-00703-WJ-JFR Document 74 Filed 10/04/19 Page 4 of 5



consistent with the Federal Rules of Appellate Procedure” and the Court’s scheduling order); see

also id. (“Although [the plaintiff] captioned its initial filing as a ‘Complaint’ rather than a

‘Petition for Review of Agency Action,’ the parties subsequently agreed to proceed under

Olenhouse in briefing the merits.”).



Dated: October 4, 2019.

                                               JEAN E. WILLIAMS
                                               Deputy Assistant Attorney General

                                               _/s/ Corinne Snow 10/4/19           ___
                                               CORINNE SNOW
                                               Andrew Smith
                                               Environment and Natural Resources Division
                                               United States Department of Justice
                                               950 Pennsylvania Ave, NW
                                               Washington, D.C. 20530
                                               Tel: (202) 514-3370
                                               corinne.snow@usdoj.gov

                                               JOHN C. ANDERSON
                                               United States Attorney


                                               CHRISTOPHER F. JEU
                                               Assistant United States Attorney
                                               P.O. Box 607
                                               Albuquerque, New Mexico 87103
                                               (505) 224-1458; Fax: (505) 346-7205
                                               Christopher.Jeu@usdoj.gov

                                               Counsel for Federal Defendants



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 4, 2019, I filed the foregoing pleading
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:



                                                   4
Case 1:19-cv-00703-WJ-JFR Document 74 Filed 10/04/19 Page 5 of 5



                             _/s/ Corinne Snow       ___
                             Corinne Snow
                             Attorney for Defendants




                               5
